Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Request for Continued Examination, filed 6 January 2022, to the Original Application, filed 18 June 2020.

2. 	Claims 1-5, 7, 9-13, 15, and 17-20 are pending.  Applicant has cancelled claims 6, 8, 14, and 16.  Claims 1, 9, and 17 are independent claims.  



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 7, 9-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katwala (U.S. Publication 2018/0046764 A1) in view of Knudson (U.S, Patent 10,817,655 B2).
As per independent claim 1, Katwala teaches a computer-implemented method for cross-document propagation of entity metadata (See Katwala, Abstract and paragraph 0036) comprising:
identifying a set of documents from a plurality of documents, the set of documents being related to one another (See Katwala, paragraph 0035, describing a set of documents related by category of entity);
identifying a concept in a first document of the set of documents and creating an annotation corresponding to the concept (See Katwala, paragraphs 0090-0091, describing calculating match scores and identifying concept relationships between documents in a set of documents and annotating or enriching the documents with respect to the matches);
evaluating the annotation from the first document against all of the documents in the set of documents See Katwala, paragraphs 0036 and 0051-0052, describing extracting annotations or enrichments from a document and determining if it corresponds to concepts or terms in the related documents in the document set).
Katwala does not teach expressly:
identifying a concept match between the annotation and a mention discovered in a second document in the set of documents;
creating a metadata linkage between the concept in the first document to the mention in the second document; and
displaying the second document to the user, wherein the mention in the second document includes an indication of the annotation;
wherein the annotation is presented as a footnote that includes a value associated with the annotation that was extracted from the first document and an indication of the concept and a link to open the first document,

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the display of related [concept match] snippets of content in a second document of Knudson with the cross-document metadata of Katwala.  The motivation for doing so would have been to efficiently and effectively categorize a large number of related documents in a short period of time such that a user may easily determine which documents are relevant, as taught by Knudson (See Knudson, Column 1, lines 33-44 and Column 2, lines 24-42).
Therefore, it would have been obvious to combine Knudson with Katwala for the benefit of efficiently and effectively categorizing a large number of related documents in a short period of time such that a user may easily determine which documents are relevant to obtain the invention as specified in claim 1.
As per dependent claim 2, Katwala and Knudson teach the limitations of claim 1 as described above.  Katwala and Knudson also teach wherein each of the plurality of documents includes metadata that identifies a subject of the document (See Knudson, Column 22, lines 1-15, describing metadata that includes a subject of a document).  The motivation to combine Knudson with Katwala remains as noted with reference to claim 1 above.
As per dependent claim 3, Katwala and Knudson teach the limitations of claim 2 as described above.  Katwala and Knudson also teach wherein the set of documents are identified as being related to one another based at least in part upon a determination that each of the set of documents relates to a common subject (See Knudson, Column 22, lines 1-15, describing relating documents by metadata that includes a common subject of a document).  The motivation to combine Knudson with Katwala remains as noted with reference to claim 1 above.
As per dependent claim 4, Katwala and Knudson teach the limitations of claim 2 as described above.  Katwala and Knudson also teach further comprising storing the metadata linkage in the metadata of the first document and the second document (See Knudson, Column 5, lines 23-30, describing that the categorizations assigned to each document may be stored along with the document in a database). The motivation to combine Knudson with Katwala remains as noted with reference to claim 1 above.
As per dependent claim 5, Katwala and Knudson teach the limitations of claim 1 as described above.  Katwala and Knudson also teach wherein the concept and the mention are identified based at least in part on a natural language processing (NLP) analysis of the first document and the second document, respectively (See Knudson, 
As per dependent claim 7, Katwala and Knudson teach the limitations of claim 1 as described above.  Katwala and Knudson also teach wherein the indication of the annotation also includes an identification of the first document (See Knudson, Column 2, lines 24-42, lines 58-61, Column 6, lines 40-67, and Column 7, lines 1-17, describing annotations that identify portions of documents including links identifying the original document from which the snippet originated).  The motivation to combine Knudson with Katwala remains as noted with reference to claim 1 above.
As per independent claim 9, Katwala teaches a system (See Katwala, Figure 23) comprising:
a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations… (See Katwala, Figure 23).
Independent claim 9 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 10, Katwala and Knudson teach the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject 
As per dependent claim 11, Katwala and Knudson teach the limitations of claim 10 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 12, Katwala and Knudson teach the limitations of claim 10 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 13, Katwala and Knudson teach the limitations of claim 9 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 15, Katwala and Knudson teach the limitations of claim 9 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per independent claim 17, Katwala teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations… (See Katwala, Figure 23).

As per dependent claim 18, Katwala and Knudson teach the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 19, Katwala and Knudson teach the limitations of claim 18 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 20, Katwala and Knudson teach the limitations of claim 18 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.



5. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Response to Arguments

6.	Applicant’s arguments with respect to claim(s) 1-5, 7, 9-13, 15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Hopkins (U.S. Patent 10,685,032) discloses creating, editing, storing, and retrieving knowledge contained in specification documents.
- King (U.S. Patent 8,990,235) discloses automatically providing content associated with captured information.

- Lynch (U.S. Patent 7,272,594) discloses linking to a related document.
	- Hubert (U.S. Publication 2003/0061200 A1) discloses a system with user directed enrichment and import/export control.
- Roberts (U.S. Publication 2015/0324454 A1) discloses entity-centric knowledge discovery.
- Racovolis (U.S. Publication 2006/0230333 A1) discloses creating associated content for a region of a document in response to a user selecting the region.
- Larson (U.S. Publication 2012/0166924 A1) discloses performing enhanced document processing and document outlining.



8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LAURIE A RIES/Primary Examiner, Art Unit 2176